Citation Nr: 0005621	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  95-02 915	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected low back disorder, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to the service-connected low back 
disorder.



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1970 to 
August 1991.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from June 1993 and February 1996 
decisions of the Regional Office (RO).

In August 1998, the Board remanded the case for further 
development as to the issues of entitlement to an increased 
rating for the service-connected low back disorder, and 
entitlement to service connection for a bladder disorder, 
claimed as secondary to the service-connected low back 
disorder.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased rating for the service-connected low back disorder.  
He also claims that he is entitled to service connection for 
a bladder disorder secondary to the service-connected low 
back disorder.

As noted hereinabove, the Board remanded the case to the RO 
in August 1998 to determine the current severity of the 
veteran's service-connected low back disorder, including the 
performance of all indicated tests.  The Board also remanded 
the case to determine the nature and likely etiology of the 
veteran's claimed bladder disorder as secondary to the 
service-connected low back disorder.

On a VA spine examination in October 1998, the examiner 
reported that, in December 1993, a CT scan of the lumbar 
spine with myelogram had revealed an impression of a small 
disc herniation at L3-4 towards the right.  There was 
reported to be a degree of spinal stenosis present which 
contributed to essential disc bulge and some facet joint 
hypertrophy at L4-5.  There were also reported to have been 
degenerative changes at L4-5 and L5-S1 facet joints.  The 
veteran was diagnosed as continuing to have degenerative 
joint disease of the lumbosacral spine.  The examiner 
indicated that the veteran was currently being seen by 
orthopedics and the examiner noted that the veteran appeared 
to have new neurological symptoms of spinal stenosis on the 
right side possibly due to L3-4 disc bulging seen on the 
December 1993 CT scan.  The examiner indicated that the 
veteran was due for an MRI to evaluate new neurologic 
symptoms.  No further outpatient records, radiological study 
or MRI is of record.

Also, on a VA genitourinary examination in October 1998, the 
examiner indicated that the veteran had had a history of long 
term neurogenic bladder that had presumably been brought on 
by his military service and extensive disc disease secondary 
to Ranger and parachute jumping activities in service.  The 
examiner noted that the veteran had been a long-term patient 
and opined that the veteran should be examined by another 
physician who had not treated the veteran long-term.  The 
examiner concluded, in part, that the veteran had a 
neurogenic bladder that was related to nerve outflow 
involvement from the spinal centers.  There was no indication 
as to whether the examiner had the opportunity to review the 
veteran's claims file.

In April 1999, a VA Chief of Staff of Neurology reported that 
the October 1998 VA genitourinary examination had been 
rejected because of some confusion as to whether the veteran 
had, in fact, participated in Ranger and parachute jumping 
activities in service.  The veteran was reported to have 
indicated that he had never participated in these activities.  
The VA Chief of Staff indicated that he could find no 
documentation showing that the veteran had a neurogenic 
bladder and indicated that he would want to interview the 
veteran in person if he was to perform a Compensation & 
Pension examination.

On an April 1999 addendum to his opinion, the VA Chief of 
Staff of Neurology reported that the veteran's complete 
claims folder had been given to him and that there was no 
question that the veteran had shown objective findings of a 
neurogenic bladder, although the definitive nature of its 
etiology was somewhat obscure.

The veteran's claim of entitlement to increased rating for 
the service-connected low back disorder is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  VA therefore has a duty to assist 
him in developing the facts pertinent to this claim.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Because it is unclear as to the current extent 
of the veteran's service-connected back disorder, the veteran 
is entitled to another examination prior to further appellate 
review.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that all matters that are 
inextricably intertwined must be adjudicated by the RO, prior 
to any appellate consideration by the Board on the merits of 
a claim, and that the duty to assist includes development of 
such inextricably intertwined issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Payne v. Derwinski, 1 
Vet. App. 85 (1990).  Thus, development of the issue of 
entitlement to service connection for a bladder disorder, 
claimed as secondary to the service-connected low back 
disorder, is required prior to appellate consideration of the 
entitlement to an increased rating for the service-connected 
low back disorder.

The Board also notes that, in Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court also held that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  
Similarly, in Smith v. Brown, 5 Vet. App. 335 (1993), the 
Court found that the VA's failure to obtain the requested 
medical opinion constituted a failure in its duty to assist 
the veteran in the development of the claim.  Therefore, 
because further testing of the veteran's back was recommended 
but not performed and it is unclear as to the etiology of the 
veteran's bladder disorder, further development is necessary 
prior to appellate review.

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
service-connected low back disorder, 
since October 1998, and for his claimed 
bladder disorder, since his discharge 
from service.  When the veteran responds 
and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source not currently of record.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of the 
service-connected low back disorder.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing of the lumbar 
spine.  In addition to noting the range 
of motion of the lumbar spine, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lumbar spine due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also indicate whether there is 
intervertebral disc syndrome and, if so, 
whether it is pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy or other neurological findings 
appropriate to the site of the diseased 
disc, or severe, with recurring attacks 
and intermittent relief.

3.  The RO should also schedule the 
veteran for a VA urologic examination to 
determine the nature and likely etiology 
of his claimed bladder disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to whether it is at 
least as likely as not that any 
clinically identified bladder disorder 
was caused or worsened by his service-
connected low back disorder.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records 
noted above, and include the factors upon 
which the opinion is based.  

4.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed once again.  If 
any action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


